RE©EWE® UN

Da re = 93,9~0\£'> _ v ' count ns cHH\AINAL APPEALS
Abel Acos a, Co_urt Clerk jUL 2~? 2@1§ '
Court of Criminal Appeals

' Ar@c,é;uA©@sta,©H@rrk

RE: request for Trial Court "finding" and State's "response $E§ / l
ccA case No; wR-83,053-01 ' ,O)Z“O
TR CT. Cause No: D-1-DC412-904056

Styled:'Ex parte Donald Aekins

On February 8,2015, l received notice from the Travis County
District Clerk that my_"application for writ of habeas corpus was
filed; On March 26th, this Court notified me that it had received
my writ. In May, l received a copy of an "Order Designating issues
and Order for Filing Affidavit" from the 403rd District Court,,

l requsting a copy of the Connally Unit mail log. The Order further
'stated,"pursuant to T.C.C.P.art. 11.07 sec.3(d), this Court will

resolve the issue and then enter Findings,of Facts". In compliance

 

with said Order, the_TDCJ-ID Mail Supervisor provided the requested
mail log;to this Court. l received a copy from the District Clerk
on May 15th,

To date, l have received no "Findings of Facts" from the
Trial Court nor "Response" from the State's Attorney regarding this
matter. ln June, l wrote this Court requesting the state of my
application. Your'response on July an stated,"pending decision by
.this Court". ln accordance with T.C;C.P.art.ll.07 sec.7;and
T.RQA.P.rule 73»4(b)(1-2), l am therefore respectfully requesting
a copy of the Trial Court’s"Findings" and the State's "Response",

 

'.if any, as they.were never provided¢to me aswrequiedd l may need
to file an objection to the Trial Courts "findings" or State's
"response" under T.R.A.P.rule 73.4(b)(2). lf your office does not
.have the requested documents,please instruct the District Clerk's
loffice to mail me these documents. l am also requesting these

documents from the District Clerk, under Seperate cover.

Respectf y,

D.Aekins, pro se TDCJ#1820499
Connallqunit

899 FM 632

Kenedy, TX 78119

cc: file/da